EXHIBIT 10.3


AMENDMENT
TO ROCKDALE RESOURCES CORPORATION
CONVERTIBLE  SECURED  PROMISSORY NOTES


This Amendment to Rockdale Resources Corporation Convertible Secured Promissory
Notes (the "Amendment") is entered by and between Rockdale Resources
Corporation, a Colorado corporation (the "Company") and Rick Wilber ("Holder"),
effective as of June 3, 2016 (the "Effective Date").


WHEREAS, The Companies shareholders have approved resolutions at the
Shareholders meeting held on April 14, 2016 changing then domicile of the
Company from Colorado to Texas and the name of the Company to Petrolia Energy
Corporation. These changes in no way affect the assets or liabilities of the
Company and specifically the liabilities noted herein.


WHEREAS, the Company and Holder previously signed and entered into a Convertible
Secured Promissory Note on June 17, 2013, in the original principal amount of
$350,000.00; and


WHEREAS, the Company and Holder previously signed and entered into an Amended
and Restated Convertible Secured Promissory Note on December 30, 2013, in the 
original  principal amount of $200,000.00;


WHEREAS, the HOLDER is the current owner and holder of the above described two
(2) promissory notes (collectively, herein called the "Notes"); and


WHEREAS, pursuant to Paragraph 6.3 of the Notes, the Company and the Holder
desire to amend the terms of the Notes.


NOW THEREFORE, for value received, the Company and the Holder hereby mutually
agree to amend the Notes, as more particularly set forth below:


The maturity date of both Notes is and shall be extended to December 31, 2016.


The Company shall make the interest payments scheduled on Paragraph 1 of each of
the Notes during the term of the Notes.


If at any time prior to December 31, 2016, the Company pays to Holder the
principal amount of $500,000.00 on the Notes (together with  all accrued
interest), the Company shall automatically receive a $50,000.00 discount on the
principal amount, thereby automatically reducing the principal amount of the
Notes from $550,000.00 to $500,000.00.


If  the  Notes  are fully paid by  the Company, all existing warrants currently
attached, relating or pertaining in any manner whatsoever to the Notes to which
the Holder is entitled will automatical1y be extinguished , and  the Company
will issue new warrants to the Holder to provide for the purchase of 500,000
shares of stock at $.15 cents per share at any time for  the  following  five 
(5)  years from date of issuance of the new warrants.


 

--------------------------------------------------------------------------------

If the Company fails to pay to the Holder the principal amount of $500,000.00
prior to December 31, 2016, this amendment shall be null and void, and the
original  terms of the original Notes shall be reinstated, meaning  both Notes
will be  past  due and bear interest at the default rate provided in the Notes
and the Holder  shall be  entitled to the warrants provided for in the Note. 
Additionally. The Holder shall be entitled to receive the new warrants for
500,000 shares provided for in Paragraph 4., above.


This Amendment embodies the entire agreement between   the   Company and the
Holder with respect to the amendment of the Notes. In the event of any
conflict or inconsistency  between  the provisions of the Notes and this
Amendment, the provisions of this Amendment shall control and govern.


Except as specifically modified and amended herein, all  of  the terms,
provisions, requirements and specifications contained in the Notes are and shall
remain in full force and effect.


Except as otherwise expressly provided herein, the parties do not intend to, and
the execution of this Amendment shall  not,  in  any manner whatsoever impair
the Notes, the purpose of this Amendment being simply  to  amend  and ratify the
Agreement , as hereby  ended and ratified,  and to confirm and carry forward 
the Agreement,  as hereby  amended, in full force and effect.


This Amendment may be executed in counterparts, but  all counterparts shall
constitute  one and the same document.  Electronic or facsimile signatures on
this Amendment shall be accepted  and deemed valid for all purposes as if an
original signed signature.




IN WITNESS WHEREOF, the Company and the Holder have executed this Amendment,
effective as of the Effective Date, defined above.


 
COMPANY:
 
                                                                                        
 
 
 
ROCKDALE RESOURCES CORPORATION
 


By:                                                                                         

Name:
 
Title:





